Dismissed and Memorandum Opinion filed October 6, 2005








Dismissed and Memorandum Opinion filed October 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00610-CR
____________
 
EDGAR ARGETA
TRUJILLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County,
Texas
Trial Court Cause No. 557,063
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of no contest to aggravated sexual
assault of a child.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on June 1, 2005, to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 6, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).